DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2016/0113712).
Regarding claim 1, Cheung teaches an ablation catheter, comprising a catheter shaft (412);
an ablation electrode disposed at a distal end of said catheter shaft (424);
a microelectrode disposed on a surface of said ablation electrode (432);
a lead element having an electrically conductive connection with said microelectrode (434), and said lead element being fastened by means of tensioning (434 fastened by tension through opening 442).
Cheung is not explicit about an insulating material surrounding said lead element so that said lead element is electrically insulated from said ablation electrode, at least sections of said insulating material 
It would have been obvious to one of ordinary skill in the art to modify Cheung with insulation on the lead elements, as in par. [0094] of Cheung to electrically isolate the wires from the electrodes. One of ordinary skill in the art would appreciate that portions of the insulated proximal connector as in Fig. 11 would be on the surface of the shaft as in par. [0104] of Cheung.
Regarding claim 2, Cheung teaches wherein said surface of said ablation electrode having a recess formed therein (128); and at least section of said lead element surrounded by said insulating material are disposed in said recess formed on said surface of said ablation electrode (Fig. 6 connection from electrodes 132 to 134 go through 128).
Regarding claim 3, Cheung teaches wherein said surface of said ablation electrode having a recess formed therein (128); and said microelectrode and said lead element surrounded by said insulating material are disposed in said recess formed on said surface of said ablation electrode (microelectrode assembly in 128 as in at least Fig. 6).
Regarding claim 4, Cheung teaches wherein at least one of said microelectrode or said lead element surround by said insulating material is glued in said recess (par. [0016] microelectrodes adhesively bonded).
Regarding claim 5, Cheung teaches wherein said microelectrode is electrically insulated from said ablation electrode by said insulating material (insulating material with the substrate insulates the microelectrodes from the ablation electrode).
Regarding claim 9, Cheung teaches wherein said lead element surrounded by said insulating material is disposed on said surface of said ablation electrode from said microelectrode all the way to 
Regarding claim 10, Cheung teaches the catheter further comprising an irrigation tube disposed in an interior of said catheter shaft (irrigation tube through 124); andwherein said ablation electrode has an irrigation opening formed therein (128), and said irrigation opening is connected with said irrigation tube (128 as a port for lumen of 124).
Regarding claim 11, Cheung teaches wherein said microelectrode has a hole formed therein (Fig. 12, 430 with the microelectrode is circular with a hole formed therein), and is disposed on said surface of said ablation electrode in such a way that at least sections of said hole of said microelectrode are disposed on said irrigation opening (hole of said microelectrode is disposed on said opening).
Regarding claim 14, Cheung teaches a method of producing an ablation catheter, which comprises the steps of:providing a catheter shaft (412);disposing an ablation electrode on a distal end of the catheter shaft (424);disposing a microelectrode on a surface of the ablation electrode (432); and
Providing a lead element that has an electrically conductive connection with the microelectrode (434), and wherein the lead element is fastened by means of tensioning (434 fastened by tension through opening 442).However, Cheung does teach the electrode assembly with a substrate of polymeric or other insulative material (par. [0094]), and in Fig. 11 shows the substrate and lead element of the same material.
It would have been obvious to one of ordinary skill in the art to modify Cheung with insulation on the lead elements, as in par. [0094] of Cheung to electrically isolate the wires from the electrodes. One of ordinary skill in the art would appreciate that portions of the insulated proximal connector as in Fig. 11 would be on the surface of the shaft as in par. [0104] of Cheung.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Beeckler (US 2017/0312022).
Regarding claim 6, Cheung teaches wherein said insulating material is a flexible film material.However, Beeckler teaches film layers as a flexible plastic substrate for electrodes and circuits to be placed on (par. [0009]).It would have been obvious to one of ordinary skill in the art to modify Cheung with flexible film material as said insulating material, as a known material as a substrate for electrodes to allow for flex circuits.
Regarding claim 7, Cheung teaches wherein said insulating material is a liquid crystal polymer.However, Beeckler teaches LCP as a flexible plastic substrate for electrodes and circuits to be placed on (par. [0009]).It would have been obvious to one of ordinary skill in the art to modify Cheung with LCP as said insulating material, as a known material as a substrate for electrodes to allow for flex circuits.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Lichtenstein (US 2016/0100878).
Regarding claim 8, Cheung is not explicit wherein at least one of said microelectrode are flush with said surface of said ablation electrode..
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Papaioannou (US 10,034,707).
Regarding claim 12, Cheung is not explicit wherein said microelectrode is a ring electrode that surrounds said ablation electrode around its periphery.However, Papaioannou teaches a ring electrode over a larger ablation electrode (ring electrode 40R over a primary electrode as in Fig. 5D).It would have been obvious to one of ordinary skill in the art to modify Cheung with the ring electrode of Papaioannou, to allow for circumferential ablation.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Schmitz (US 2017/0095264).
Regarding claim 13, Cheung is silent wherein said microelectrode is a toothed electrode.However, Schmitz teaches electrosurgical devices with textured electrodes 514 with the textures in the form of teeth, reducing arcing and charring of tissue (par. [0064]).It would have been obvious to one of ordinary skill in the art to modify Cheung such that the electrodes are toothed as in Schmitz. This would reduce arcing and charring of tissue as in par. [0064] of Schmitz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794